


110 HRES 1063 EH: Marking the 225th anniversary of the Treaty

U.S. House of Representatives
2008-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1063
		In the House of Representatives, U.
		  S.,
		
			June 10, 2008
		
		RESOLUTION
		Marking the 225th anniversary of the Treaty
		  of Paris of 1783, which ended the Revolutionary War with the Kingdom of Great
		  Britain and recognized the independence of the United States of America, and
		  acknowledging the shared values and close friendship between the peoples and
		  governments of the United States and the United Kingdom of Great Britain and
		  Northern Ireland.
	
	
		Whereas the United States will celebrate this year the
			 225th anniversary of its relationship with the United Kingdom of Great Britain
			 and Northern Ireland since the September 3, 1783 signing of the Treaty of
			 Paris, which formally ended the American Revolutionary War between the Kingdom
			 of Great Britain and the United States of America;
		Whereas both the United Kingdom and the United States are
			 free and democratic nations with a common commitment to human rights and the
			 rule of law;
		Whereas the United Kingdom is a major ally of the United
			 States and 2008 marks the 50th anniversary of the US-UK Mutual Defense
			 Agreement that was signed in Washington, DC, on July 3, 1958, and renewed in
			 Washington, DC, on June 14, 2004;
		Whereas both the United Kingdom and the United States are
			 founding members of the North Atlantic Treaty Organization (NATO), having been
			 party to the North Atlantic Treaty signed in Washington, DC, on April 4,
			 1949;
		Whereas the United Kingdom is a major partner in the
			 worldwide fight against terrorism, supporting the United States in many key
			 armed struggles;
		Whereas the United Kingdom is the second largest
			 contributor to the multinational force in Iraq;
		Whereas the United Kingdom plays a significant role in the
			 military effort to bring lasting stability to Afghanistan and is the second
			 largest contributor to NATO’s International Security Assistance Force;
		Whereas the United Kingdom and the United States share a
			 steadfast alliance and a long tradition of opposing extremism, which included
			 fighting the forces of nazism and communism in the 20th century;
		Whereas the United Kingdom is the sixth largest trading
			 partner of the United States, and the United States is the largest trading
			 partner of the United Kingdom;
		Whereas the United States and the United Kingdom share the
			 world’s largest foreign direct investment partnership, with American investment
			 sustaining over a million jobs in the United Kingdom and British investment
			 sustaining over a million jobs in the United States;
		Whereas approximately 675,000 British citizens reside in
			 the United States, and 155,000 Americans reside in the United Kingdom, with
			 both communities contributing to the fabric of life in their host
			 countries;
		Whereas approximately 8,400 British students are currently
			 studying at universities in the United States, and 32,000 American students are
			 studying at universities in the United Kingdom; and
		Whereas the relationship between the United States and the
			 United Kingdom is one of unity and strength, and has been proven to be of
			 mutual benefit: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)marks the 225th
			 anniversary of relations between the United States and the Kingdom of Great
			 Britain;
			(2)recognizes that
			 the Kingdom of Great Britain’s recognition of the United States was an
			 important event in the history of the Nation;
			(3)reaffirms the
			 value of the deep friendship that has developed between our two Countries since
			 the signing of the Treaty of Paris; and
			(4)looks forward to a
			 continued and strengthened relationship between the British and American
			 people.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
